Being unable to agree with the majority, I respectfully dissent.
My basic disagreement with the majority arises from its conclusion that the trial court improperly applied the contract terms to the evidence. My view of the language of the contract governing the payment of fees to appellant is somewhat more restrictive than advanced by the majority. While I agree that the contract does not expressly address the issue of entitlement to contingent fees for money received by the state after appellant's contract ended his employment, appellant's services on the cases at issue were recognized by expert testimony that appellant was entitled to $47,870.94 in fees for his work on these cases. Thus, the state is not being unjustly enriched by efforts of appellant whereby it would pay nothing for appellant's services. Second, the contract between the parties calls for the attorney to be paid from money collected by him. It is clear from the record that money received after June 30, 1995, was not collected by appellant.
In essence, appellant is being paid a reasonable fee for work performed during his contract and prior to its termination. The contingent fee portion of appellant's contract does not permit payment of fees after the appellant's contract with the state ended and before he had collected money that would otherwise be subject to the contingent fee provision of the contract.
Accordingly, I cannot conclude that the trial court erred in its findings and conclusions in favor of the state. I would therefore affirm the judgment of the trial court. *Page 481